NOTICE OF ALLOWANCE
	This Office Action is in response to Applicant’s amendments and arguments filed 02/01/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In applicant’s amendments filed 02/01/2021, claims 1 and 12 are amended, claim 2 is withdrawn, claims 3-11 are canceled, and claims 13-19 are newly added. Claims 1, and 12-19, as filed on 02/01/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed on 02/01/2021, see below. The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 02/01/2021, and were withdrawn. The rejections of claims 1, 3-5, 7, 10 and 12 under 35 U.S.C. § 102 were withdrawn in view of applicant’s amendments and arguments filed 02/01/2021. The rejections of claims 6 and 11 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 02/01/2021.
Claims 1 and 12-19, as filed on 02/01/2021, and as amended in accordance with the examiner's amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s amendment was given in an interview with Karin Williams (Reg. 36721) on 02/10/2021.

The application had been amended as follows:

In the claims filed on 02/01/2021:

In claim 1 line 28:
“an inner face of the cover” has been deleted and replaced with ---the inner face of the cover---

Claim 2 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1. 
The prior art of record Densmore (US 5,813,947), Figueroa (US 2016/0074698A1), Wyatt et al. (US 2013/0231228 A1), Chen (US 2017/0120102 Al) fails to teach or render obvious an exercising device in combination with all of the elements and structural and functional relationships as claimed and further including: 

“the inner face of the cover is provided with a receiving groove, and the hand working unit is mounted on an inner face of the cover” (claim 1);
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO NGUYEN KIM DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/
Examiner, Art Unit 3784    

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784